            Case 2:19-cv-02483-JAM-AC Document 74 Filed 09/23/20 Page 1 of 1


 1 Deborah A. Sivas (CA Bar No. 135446)
   Matthew J. Sanders (CA Bar No. 222757)
 2 ENVIRONMENTAL LAW CLINIC
   Mills Legal Clinic at Stanford Law School
 3 Crown Quadrangle, 559 Nathan Abbott Way
   Stanford, California 94305-8610
 4 Telephone: (650) 725.8571
   Facsimile: (650) 723.4426
 5 dsivas@stanford.edu

 6 Attorneys for Plaintiffs

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   PIT RIVER TRIBE; NATIVE COALITION  )               Case No. 2:19-CV-02483-JAM-AC
     FOR MEDICINE LAKE HIGHLANDS        )
12   DEFENSE; MOUNT SHASTA              )               ORDER GRANTING PLAINTIFFS’
     BIOREGIONAL ECOLOGY CENTER; and )                  REQUEST TO FILE COMBINED
13   MEDICINE LAKE CITIZENS FOR QUALITY )               OPPOSITION MEMORANDUM OF NOT
     ENVIRONMENT,                       )               MORE THAN 30 PAGES TO
14                                      )               DEFENDANTS’ SEPARATE MOTIONS TO
                            Plaintiffs, )               DISMISS
15                                      )
                       v.               )
16                                      )
     BUREAU OF LAND MANAGEMENT;         )
17   UNITED STATES DEPARTMENT OF THE )
     INTERIOR; CALPINE CORPORATION; and )
18   CPN TELEPHONE FLAT, INC.,          )
                                        )
19                          Defendants. )
                                        )
20

21          Good cause appearing therefor, Plaintiffs’ request to file a combined memorandum of points and
22 authorities in opposition to the separate motions to dismiss filed by Federal Defendants and Calpine

23 Defendants is GRANTED.

24          IT IS ORDERED that Plaintiffs may file a single, combined opposition memorandum of not
25 more than 30 pages.

26
     Dated: 9/22/2020                            /s/ John A. Mendez_____________
27                                               HON. JOHN A. MENDEZ
                                                 United States District Court Judge
28

      [PROPOSED] ORDER                                 1
